DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

February 12, 2016

FROM:

Vikki Wachino
Director
Center for Medicaid and CHIP Services

SUBJECT:

United States Department of Agriculture (USDA) Demonstration Project to Test
Using Medicaid Enrollment to Qualify Children for Free and Reduced Price
School Meals

The Healthy Hunger-Free Kids Act of 2010 amended section 1902(a)(7) of the Social Security Act
(the Act) to permit Medicaid agencies to enter into data-sharing agreements with state agencies that
administer the National School Lunch Program and School Breakfast Program. These data-sharing
agreements allow the state agencies to directly certify students to receive both free and reduced price
school meals based on the child’s Medicaid eligibility and verified income. Direct certification has
the potential to improve student access to school meals, reduce administrative burden for schools and
families, and improve certification accuracy.
On January 27, 2016, the USDA Food and Nutrition Service (FNS) issued a Request for Applications
inviting state agencies that administer school meal programs to participate in a new demonstration
project to evaluate the impact of direct certification for both free and reduced price school meals.
Medicaid state agencies are key partners in these demonstrations, and CMS encourages Medicaid
agencies to work with their state agencies in considering this opportunity.
Changes in Medicaid eligibility and processes since 2014, including the shift to using Modified Adjusted
Gross Income (MAGI) and the presence of new or modernized eligibility systems in state Medicaid
agencies, may increase the identification of children eligible for both free and reduced price meals. The
new demonstrations will evaluate the potential of direct certification to enroll new children, certify
currently enrolled children, and impact participation in the school lunch and breakfast programs.
Applications for the 2016-2017 school year must be received by FNS by April 15, 2016; and
applications for the 2017-2018 school year must be received by FNS by September 16, 2016. States
will be able to apply for funding to cover the associated project costs. Additional states will be able
to apply to participate in the demonstrations in future years.
For purposes of these demonstrations, the Medicaid program is defined as both Medicaid under
Title XIX and Medicaid expansion programs funded under Title XXI of the Act.

CMCS Informational Bulletin – Page 2
Direct certification will not be conducted with separate CHIP programs. To be eligible for direct
certification under the demonstrations, a child must receive, or live in a household with a child who
receives, medical assistance under the Medicaid program. The child must also be a member of a
family with income, as measured by the Medicaid program before the application of the standard 5
percent MAGI disregard that does not exceed 130 percent of the Federal Poverty Level (FPL) for
free school meals, and 185 percent of the FPL for reduced price school meals. For children who
may be eligible for Medicaid on a non-MAGI basis, family income must be below the eligibility
levels specified above, before the application of any expense, block, or disregard to reduce the
family income.
State agencies that administer the school meals programs and are selected to participate in the
demonstration projects must have an agreement in place with the partner Medicaid state agency
before the data matching process begins. Under the HIPAA Privacy Rule [45 CFR 164.512(k)(6)(i)],
the State Medicaid agency is permitted to share with the school meals program individually
identifiable information related to Medicaid eligibility and enrollment, provided that the Medicaid
agency only discloses the minimum amount of information needed to certify or verify the child’s
school meal eligibility.
State Medicaid agencies are encouraged to work with school meal administrators to streamline
enrollment in these important nutrition programs. As part of the application process, Medicaid
agencies must submit a letter of commitment with the state agency’s application package, submitted
to FNS. Medicaid agencies may also assist in the application process by submitting copies of current
data sharing agreement(s) between the state agency and the Medicaid agency, if they exist, or
establishing a data sharing agreement if one does not exist.
For more information, contact: Vivian Lees, Senior Technical Advisor, Program Monitoring
& Operational Support Division, Child Nutrition Programs, USDA Food and Nutrition
Service, vivian.lees@fns.usda.gov.
FNS Public Website link to Memorandum SP 23-2016 and RFA attachments:
http://www.fns.usda.gov/request-applications-participate-new-demonstrations-evaluate-directcertification-medicaid

